Citation Nr: 9918254	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for chronic lumbar strain with degenerative disc 
disease.

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.

This matter arises from August 1992, October 1998, and 
December 1998 rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied a total compensation rating and 
reduced the rating assigned to the veteran's service-
connected lumbar spine disability.  The veteran appealed the 
August 1992 rating decision in June 1993 and the case was 
remanded by the Board of Veterans' Appeals (Board) in 
September 1996 for additional development.  During the 
pendency of the appeal for a total rating, the RO reduced the 
rating assigned to the veteran's lumbar spine and he 
subsequently appealed that decision.  The case has been 
forwarded to the Board for appellate review.

The Board notes that in a January 1999 statement of the case, 
the RO included as an issue the rating assigned to the 
veteran's right shoulder.  However, the veteran failed to 
submit a substantive appeal specific to the right shoulder 
rating and the veteran's service representative did not 
include it as an issue in the informal hearing presentation.  
Thus, the Board finds that it does not have before it the 
issue of an increased rating for the veteran's service-
connected right shoulder disability beyond consideration as 
part of his total compensation claim.  See 38 C.F.R. 
§§ 20.200, 20.202 (1998).






FINDINGS OF FACT

1.  The veteran's service-connected chronic lumbar strain 
with degenerative disc disease was rated 60 percent for more 
than 5 years before October and December 1998 rating actions 
reduced the rating from 60 to 20 percent; the reductions were  
effectuated without consideration of the provisions of 
38 C.F.R. § 3.344 as applicable; thus, the rating actions are 
void ab initio as not in accordance with the law.

2.  The veteran's service-connected chronic lumbar strain 
with degenerative disc disease is productive of mild to 
moderate limitation of motion without neurological 
impairment.

3.  The veteran's service connected right shoulder disability 
is productive of painful   motion without evidence of 
limitation to the shoulder level, degenerative changes or 
rotator cuff tear.     

4.  The veteran's service-connected fractured left wrist, 
facial, and neck laceration scars are asymptomatic and not 
productive of any functional impairment.

5.  The veteran has three years of education at the community 
college level and has an occupational history as an 
assemblyman.  

6.  The veteran's service-connected disabilities meet the 
schedular rating threshold for total compensation but his 
disabilities do not render him unable to perform any form of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Restoration of a 60 percent schedular rating for the 
veteran's service-connected chronic lumbar strain with 
degenerative disc disease is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344 (1998).
2.  The criteria for a total compensation rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
With regard to the restoration claim, the allegation that the 
RO failed to apply appropriate regulations are plausible and 
capable of substantiation.  The veteran's assertion that his 
service-connected disabilities preclude employment is 
sufficient to render the total compensation rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

I.  Restoration of a 60 Percent Disability Rating

The record reflects that the veteran was granted service 
connection for lumbar strain effective April 1974.  He was 
assigned a 10 percent rating which remained in effect until a 
November 1991 RO decision increased his rating to 60 percent 
effective June 1991.  The increased rating was based upon an 
October 1991 VA examination report which indicated a 
worsening of the veteran's disability due to intervening 
injuries at work.  The veteran's back was subsequently 
evaluated in conjunction with another claim for benefits and 
he was found to have degenerative disc disease.  In December 
1997, based upon additional medical evidence of including an 
October 1997 VA examination report, the RO proposed a 
reduction of the veteran's service-connected lumbar strain 
disability rating from 60 percent to 40 percent.  The veteran 
was properly advised of his due process rights in accordance 
with 38 C.F.R. § 3.105(e).  He responded with additional 
medical evidence and a hearing request, with which the RO 
complied.  Subsequent to a March 1998 hearing, the veteran 
was afforded a VA examination in April 1998, and in June 
1998, an expert medical opinion was advanced, as requested by 
the hearing examiner.  In October 1998, the hearing examiner 
reduced the veteran's rating to 40 percent effective January 
1, 1999, and proposed further reduction to 20 percent on the 
basis that the veteran's current symptomatology was not 
compatible with severe intervertebral disc syndrome as 
described by the applicable schedular criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295-5293.  In December 1998 the RO 
reduced the veteran's rating from 40 percent to 20 percent 
for chronic lumbar strain with degenerative disc disease, 
effective April 1, 1999.  The veteran substantively appealed 
that determination asserting that his back condition had 
worsened and had resulted in his unemployability.  His 
representative further asserted that the RO failed to apply 
the appropriate provisions of 38 C.F.R. §§ 3.343, 3.344, and 
he requested that the decision be set aside as void ab 
initio.

Notwithstanding the fact that the reductions in the veteran's 
disability ratings were undertaken in compliance with 
38 C.F.R. § 3.105(e), it is unclear from the record whether 
the applicable provisions of 38 C.F.R. § 3.344 were 
considered.  Moreover, regardless of whether the regulation 
was considered implicitly, there is clearly no explicit 
evidence of written notice to the veteran of this particular 
regulation and its impact on his case.  

In pertinent part, 38 C.F.R. § 3.344 states that any 
reduction of a rating that has been in effect for at least 5 
years, be accomplished only upon review of the entire record 
of examinations and the medical-industrial history to ensure 
that the examination used for a reduction is at least as full 
and complete and the examination that led to the assignment 
of the rating which is to be reduced.  In addition, the 
regulation requires a finding as to whether the disability in 
question is subject to temporary or episodic improvement, 
and, if so, a reduction of that rating cannot be effectuated 
on the basis of any one examination, unless all of the 
evidence of record clearly warrants a conclusion that 
sustained improvement has been demonstrated.  Further, the 
regulation mandates that, even upon a showing of material 
improvement, the evidence presented must establish a 
reasonable certainty that such improvement will be maintained 
under the "ordinary conditions of life."  38 C.F.R. 
§ 3.344(a),(c).   

There is no question that this regulation is applicable as 
the veteran's 60 percent rating had been in effect over seven 
years at the time of the reduction.  Thus, the RO was 
required to both consider this regulation and inform the 
veteran, in writing, of the application of this regulation.  
The United States Court of Appeals for Veterans Claims 
(Court), has clearly established that the effect of a failure 
to apply the requisite law results in a finding that the 
original action is void ab initio and the decision must be 
set aside.  See Horowitz v. Brown, 5 Vet. App. 217, 223-4 
(1993); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-1 
(1992).  

Accordingly, as the RO failed to advise the veteran of the 
application of 38 C.F.R. § 3.344(a),(c) it its rating 
reduction decisions of October 1998 and December 1998, the 
decisions are void ab initio and the 60 percent rating for 
chronic lumbar strain with degenerative disc disease is 
restored.  

The Board does not herein reach any other question presented 
by this appeal, including any of the arguments advanced by 
and on behalf of the veteran as to whether the criteria of 
38 C.F.R. § 3.344 were met by the evidence on file.  Any 
subsequent action taken to reduce any of the veteran's 
ratings must be in accord with the facts then presented and 
the governing legal criteria.  

The Board notes that the veteran's representative has 
advanced an argument that the RO also failed to apply the 
provisions of 38 C.F.R. § 3.343.  However, that regulation is 
relevant only to total disability ratings.  In the instant 
case, the veteran was not assigned a total disability rating 
and thus that regulation is not applicable. 

II.  Total Compensation Rating

In order to establish entitlement to a total disability 
rating, there must be an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran is service connected for chronic lumbar strain 
with degenerative disc disease, rated at 60 percent; 
degenerative joint disease of the right shoulder, rated at 10 
percent; post fracture left wrist, non compensable; and 
residuals of face and neck lacerations, noncompensable.  With 
the Board's restoration of a 60 percent rating for chronic 
lumbar strain with degenerative disc disease, the veteran 
meets the schedular threshold requirement for a total 
disability evaluation pursuant to 38 C.F.R. § 4.16(a), as he 
has a single disability ratable at 60 percent or more.  

However, while it is clear that the schedular requirements of 
38 C.F.R. § 4.16(a) for assignment of a total rating for 
compensation have been satisfied, this is not dispositive of 
the question of whether this veteran is unable to secure or 
follow a substantially gainful occupation in any work 
setting.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran asserts that he is unemployable due to his 
service-connected back and right shoulder disabilities.  The 
Board has reviewed the veteran's testimony, the multiple 
medical reports, and the medical opinions, all in accord with 
the regulatory criteria of 38 C.F.R. §§ 3.341 and 4.16(a), 
and has concluded that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities render him unemployable.   

The extensive medical records, both private and VA, reflect 
the veteran's ongoing complaints of low back pain and right 
shoulder pain, that began with his original claim in 1974.  
The veteran was granted service connection for chronic lumbar 
muscle strain and a painful right shoulder in 1974, based 
upon a July 1974 VA examination report that noted mild lumbar 
muscle strain and right shoulder pain of indeterminate 
etiology.  Subsequent VA outpatient clinical notes indicated 
diagnoses of nonneurogenic back pain (1976) and psychogenic 
rheumatism (1979).  

Private medical records reveal that the veteran sustained an 
injury to his back in June 1986 when a chair "collapsed" 
underneath him at work.  He began medical evaluations and was 
involved in a Workers' Compensation claim through his 
employment.  Multiple medical reports from August through 
December 1986 reflect the veteran's complaints of severe back 
pain and various evaluations indicated a very mild herniated 
disc at L5-S1, without evidence of neurological abnormality.  
The veteran continued to report complaints of severe back 
pain radiating to his legs.  A November 1988 report from a 
private orthopedic surgeon, Dr. Falahee, noted that the 
veteran's neurological and vascular examinations and deep 
tendon reflexes were all normal.  However, he had three 
positive Wadell signs which were used to "single out 
individuals whose complaints perhaps [were] over and above 
those of the actual problem."  A subsequent CT scan of 
December 1988 indicated a conjoined nerve root involving the 
left S1 region rather than a herniated disc at L5-S1.  Dr. 
Falahee reported that he could not explain the veteran's 
total body pain based upon the current findings and he found 
nothing to offer from a surgical standpoint.  

In November 1989, private treatment notes reflected the 
veteran's complaints of low back pain and indicated that the 
veteran exaggerated his pain "a lot."  He was referred to a 
chronic pain clinic and evaluated via electromyography (EMG).  
The EMG showed a mild peripheral polyneuropathy without 
lumbosacral radiculopathy or suggestion of herniated disc.  A 
November 1989 report from the University of Michigan chronic 
pain clinic reflected the veteran's complaints that his pain 
worsened with treatment.  The physician stated that the low 
back pain was primarily musculoskeletal and should have been 
remedied by an exercise program.  It was noted that the 
veteran's "pain complaints are so severe and focused that we 
are increasingly becoming concerned regarding the secondary 
gain issues that may be playing a role."  The veteran was 
noted to be involved in litigation with Workers' Compensation 
and the VA regarding increased disability benefits.  The 
physician could not explain why the veteran did not respond 
to the exercise program as there was no neurological cause 
for his back pain.  

Remaining neurological evaluations by a variety of private 
neurologists show no evidence of a neurological deficit or 
neurological component to the veteran's back pain.  A January 
1991 private neurologist's report reflected a diagnosis of 
low back pain of uncertain etiology.  The electrodiagnostic 
studies conducted by this neurologist were normal.  However, 
he did recommend that the veteran should have lifting and 
standing restrictions should he return to work.  

Yet, in October 1991, a family practitioner submitted a 
statement that he had been treating the veteran since May 
1991, and that the veteran was "totally disabled" due to 
degenerative disc disease.  The physician provided no basis 
for his finding and offered no diagnostic tests to support 
his conclusion.  

While a July 1992 discogram report from Dr. Falahee reflected 
a diagnosis of degenerative disc disease, L5-S1, it was also 
noted in an MRI of June 1992, that the veteran had no real 
significant change since 1988.  In May 1993, Dr. Falahee 
issued a report indicating that the veteran had a 
degenerative disc at L5-S1 which produced pain in his back 
and leg.  He recommended that the veteran be employed in a 
sedentary job that required lifting no more than 15 to 20 
pounds.  This same orthopedic surgeon reported in April 1994 
that it was "difficult to sort out how badly this patient is 
affected by his degenerative disc disease.  He is somewhat 
emotional and gives a confusing history, as well as rather 
dramatic complaints on physical exam.  By and large, however, 
I think he continues to have degenerative disc disease and it 
is likely not getting better."  The veteran was again 
recommended for a largely sedentary job with a weight 
limitation on repetitive lifting.  

The private medical records from the same time period are 
notable for their absence of complaints or clinical findings 
regarding the right shoulder.  A VA examination report in 
October 1991 and VA outpatient notes from May 1992 note 
complaints of pain involving the right shoulder. 

The veteran appeared for a hearing in October 1993 and 
testified that he could not work because of his back and 
right shoulder.  He testified that his back pain was 
unbearable, with a chronic ache down both legs.  He stated 
that he was last employed in June 1992 and had been on sick 
leave since that time.  He stated that his right shoulder 
caused him constant pain and he could not work any longer.  
He submitted a statement showing that he was retired from 
Ford Motor Company on medical disability effective November 
1993.   

A July 1996 statement from a private physician characterized 
the veteran's back pain as a "probable ruptured disc at L5-
S1 level."  He stated that based upon his examination, he 
did not think the veteran could lift more than 5 pounds.  He 
further stated that since the veteran reported that he had 
not worked since June 1992, he probably had significant 
pathology in his back and it was possible he was totally and 
permanently disabled.  The physician also noted that he 
relied on the veteran's report of history and did not have 
documentation of test results. 

Subsequent to a Board remand in September 1996, the veteran 
was afforded a VA orthopedic and neurological examination in 
November 1997.  The examiner noted that the veteran had been 
involved in a motor vehicle accident in August 1997 and had 
sustained injury to his neck and low back.  Nevertheless, 
there was no evidence of neurological disability on physical 
examination.  Moreover, the orthopedic examiner noted that 
the March 1994 MRI of the veteran's lumbar spine, which was 
reported to show a bulging disc, was normal without evidence 
of pathology.  Radiographs of the spine were also normal.  

During the physical examination, the orthopedic examiner 
noted that the veteran highly exaggerated and embellished his 
symptoms, and was passively, non-helpful with the 
examination.  The examination of the lumbar spine was noted 
to be highly consistent with a manipulative patient with 
Wadell's signs.  The veteran was able to flex to 110 degrees 
with a weight over his body, without complaints, problems, 
muscle spasm or paraspinal muscle spasm or deformity.  His 
muscles and ligaments were normal and there was no evidence 
of guarding, deformity, or wasting.  He had a negative gait 
pattern when observed, and the sacroiliac joints were normal.  
The examiner noted the presence of degenerative disc disease 
at L3-L5, but found no evidence of true pathology that would 
need treatment, particularly in the way of spinal fusion.

Examination of the right shoulder showed full range of motion 
without guarding or impingement syndrome.  There was no 
evidence of a rotator cuff injury of an acute nature and no 
evidence of any degenerative change.  There was no muscle 
spasm of the shoulder and the joints appeared normal.  The 
examiner found no evidence of any pathology involving the 
veteran's right shoulder.  

In January 1998 the veteran's private treating physician 
submitted a statement reflecting his opinion that the veteran 
was permanently and totally disabled as a result of injuries 
to his shoulder and lower back during service.  He stated 
that the veteran's condition had not improved and that there 
was "no way that this gentleman is ever going to be back to 
normal."  

The veteran appeared for another RO hearing in March 1998.  
He testified that he continued in treatment for his back and 
shoulder, with cortisone injections to his shoulders 
approximately every three months.  He stated that his back 
pain had increased in severity and was worse than it was in 
1992.  He used a back brace almost all the time and had a 
TENS unit that he also used regularly.  He testified that he 
could drive his car, but not very far.  He also reported that 
he had difficulty sleeping at night because of the pain.  

The hearing officer requested further neurological and 
orthopedic examination of the veteran which was performed in 
April 1998.  The VA neurologist noted that the veteran used a 
cane to walk and walked with a limp.  Physical examination 
demonstrated normal motor system with normal muscle strength 
and intact tone and coordination.  Reflexes were symmetric 
and sensory examination was intact.  There was no evidence of 
neurologic disability.  The VA orthopedic examiner found 
limitation of motion of the lumbar spine with flexion to 65 
degrees, extension to 20 degrees, lateral extension to 15 
degrees either side, and rotation to 10 degrees.  Each 
movement was accompanied by complaints of pain.  There was no 
spasm or atrophy of the muscle and both lower extremities 
were negative for neurological deficit.  Straight leg raising 
was to 45 degrees with pain, but in a sitting position 
straight leg raising was to 70 degrees.  The Lasegue test was 
negative.  An MRI of the lumbar spine showed relative 
narrowing and desiccation involving the L5-S1 disc space, 
consistent with degenerative disc disease.  At the L5-S1 disc 
space there was a minor central disc bulge/protrusion that 
was noncompressive and did not efface or displace any of the 
adjacent neural elements.  Radiographs of the lumbar spine 
were reported as normal.  The examiner reported a diagnosis 
of degenerative disc disease of the lumbar spine.

The April 1998 VA examination report of the right shoulder 
noted the veteran's complaints of pain with range of motion 
but there was no evidence of neurological involvement or 
impairment.  An MRI of the shoulders showed some degenerative 
changes in the right acromioclavicular joint with no evidence 
of rotator cuff tear, and no signs to suggest chronic rotator 
cuff disease.  The diagnosis was reported as minor 
degenerative changes of the acromioclavicular joint on the 
right without evidence of rotator cuff tear.  

The VA orthopedic physician who examined the veteran in April 
1998 was requested to provide an opinion with regard to the 
conflicting medical evaluations involving the veteran's back 
and right shoulder.  The VA examiner offered a statement in 
June 1998 which indicated a full review of the medical 
records, including his own VA examination of April 1998.  The 
examiner was of the opinion that the facts of the case were 
more in line with the two different VA examinations of 1997 
and 1998, which indicated mild to moderate functional loss of 
use of the lower back.  The examiner stated that there was no 
evidence of neurological involvement of the veteran's lower 
back and the only consistent finding in the voluminous 
medical records was degenerative disc disease at the L5-S1 
level.  The examiner found that the medical evidence did not 
support surgical intervention.  He noted that despite several 
suggestions by physicians, the veteran avoided surgery and 
continued to function and maintain his status, thus further 
proving that surgery was unnecessary.  

With respect to the right shoulder the examiner noted that it 
was the acromioclavicular joint and not the shoulder joint 
which had demonstrated degenerative changes.  Moreover, there 
was no evidence of rotator cuff injuries and the veteran had 
both active and passive range of motion, even against 
resistance.  The examiner found no basis for the veteran's 
reports of pain.

Private medical reports submitted in November and December 
1998, further establish that the veteran's right shoulder and 
low back conditions are not totally disabling.  A November 
1998 statement from Dr. Falahee, the neurosurgeon, noted that 
the veteran was still normal neurologically but had a mild to 
moderate bulge involving L5-S1 disc space.  He again 
recommended surgery to stabilize the disc space height in 
that area.  He made no comment with regard to the veteran's 
employability and did not change his earlier recommendation 
regarding sedentary employment.  A December 1998 statement 
from an orthopedic physician noted that he had reviewed the 
MRI from the VA and found no evidence of a full thickness 
tear of the rotator cuff.  There was a C-joint arthritis and 
impingement with some inflammation of the cuff.  The 
statement did not indicate which shoulder the physician was 
referring to.  A December 1998 statement from the veteran's 
family practitioner reported present diagnoses as herniated 
disc, persistent low back pain, and pain in the shoulders.  
Again, there was no reference to the veteran's employability.  

The veteran has a high school diploma with three years of 
education at the community college level.  His occupational 
history has been almost entirely with the Ford Motor Company 
on the assembly line.  He was employed there for nearly 
twenty years in a variety of positions.  

While the Board acknowledges and accepts the multiple 
diagnoses of degenerative disc disease of the lumbar spine, 
the medical evidence, in aggregate, does not show that the 
veteran's low back condition and right shoulder condition 
prevent him from obtaining and retaining substantial gainful 
employment.  Indeed, the veteran's family practitioner is the 
only medical professional who has stated that the veteran is 
permanently and totally disabled.  Another private physician 
noted in a July 1996 report that the veteran was possibly 
permanently and totally disabled, but he also noted that he 
did not have clinical test results documenting the veteran's 
condition.  

The Board has considered these two physician's statements, 
but finds them less than dispositive in light of the 
multitude of specific evaluations by neurosurgeons, 
neurologists, and orthopedists, none of whom have concurred 
with the family physician.  In rejecting the opinions of 
these physicians, the Board notes that the treating 
physician's records reveal limited examinations of the 
veteran and his assertions are based upon the veteran's 
reports of pain.  This physician has recounted the diagnoses 
reported by the various specialists but has provided no 
clinical data to support his own opinion.  It is well settled 
that the Board need not accept medical diagnoses that are 
based upon a veteran's report and not corroborated by 
objective evidence of record.  See Boggs v. West, 11 Vet. 
App. 334, 340; Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
With regard to the private physician's report of July 1996, 
the Board references his statement that the veteran's total 
disability was possible, and also his caveat that he did not 
have the diagnostic tests the veteran referred to in 
reporting the extent of his disability.  The Board finds this 
statement less than probative in light of the remaining 
evidence refuting a total disability.  See Botswain v. West, 
11 Vet. App. 124, 127 (1998), for the proposition that the 
Board need not accept a medical opinion that is inconclusive 
or speculative.  Even accepting these opinions and according 
them some weight, the Board finds that the remaining medical 
evidence, including the multiple examinations and opinions by 
specialists, outweigh such evidence given their thoroughness 
and accompanying rationales. 

The Board also considered, at length, the veteran's testimony 
and reports of pain in both his shoulders and low back.  He 
repeatedly stated that the pain was in both legs and both 
shoulders and was "unbearable."  However, while the Board 
accepts that the veteran probably does experience some degree 
of pain related to his service-connected disabilities, the 
overwhelming evidence of record is that his complaints are 
greatly exaggerated.  He was diagnosed as having psychogenic 
rheumatism in 1979, well before his industrial accident.  And 
he has been noted on two occasions, several years apart, by 
two separate specialists, to exhibit Wadell signs.  In 
addition, the pain clinic physician at the University of 
Michigan could find no clinical basis for the veteran's 
failure to progress in his clinic in December 1988.  He 
surmised that secondary gain issues were playing a 
significant role.  Dr. Falahee, the orthopedic surgeon, also 
commented on different occasions that the veteran's symptoms 
seemed exaggerated, and he could find no pathological basis 
for the veteran's complaints of body pain.  The VA examiners 
likewise determined that while the veteran did have some 
limitations due to the degenerative disc disease, the 
impairment was mild to moderate, at best.  In light of the 
substantial evidence disputing the veteran's reports of 
totally disabling pain, the Board finds that his testimony is 
less than probative of his true condition.

In contrast, the vast majority of the medical evidence 
associated with the claims file reflects a clear degenerative 
process involving the veteran's L5-S1 disc space, but no 
neurological impairment.  The veteran's testified in March 
1998 that he had difficulty lifting his arm and rotating his 
shoulder after his cortisone shots wore off.  However, recent 
MRI's, X-rays, and physical examinations revealed no evidence 
of a torn rotator cuff or degenerative change of the shoulder 
joint.  Indeed, the only arthritic changes of the right upper 
extremity involve the acromioclavicular joint. 

The Board notes that the veteran has been found disabled by 
the Social Security Administration due to back pain and 
degenerative joint disease of the right shoulder.  He has 
also been retired by the Ford Motor Company due to medical 
disability.  However, the basis for these findings can be 
distinguished from the present claim as there are different 
factors and different standards involved.  Notwithstanding 
that the veteran's retirement from Ford was related to his 
back and shoulders, the determination was based upon an 
industrial accident that occurred in 1986, and extended 
litigation.  
With regard to the SSA's determination, the evidence is 
pertinent but not controlling for VA purposes.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1991).  Further, there is no 
statutory or regulatory authority that allows application of 
the SSA regulations which govern their findings to the 
adjudication of VA claims.  See Beaty v. Brown 6 Vet. App. 
532, 538 (1994).  

The Board recognizes that the VA examination reports did not 
include specific findings as to the veteran's employability.  
However, the mere fact that his back disability was found to 
be mild to moderate in degree, and the fact that there is no 
clinical diagnosis regarding the right shoulder, in 
conjunction with the other two service-connected conditions 
that are non compensable, suffice to serve as a basis for a 
determination that the veteran is not totally disabled due to 
service-connected disability.  

In conclusion, the Board finds that while there is evidence 
that the veteran's low back disability results in some 
functional loss, there is likewise evidence that he has no 
right shoulder disability to account for complaints of pain.  
Therefore, in view of the veteran's higher education and 
lengthy occupational history, the Board finds that assignment 
of a total disability rating based on individual 
unemployability, due to service-connected disability, is not 
warranted.  

The Board considered the evidence supporting the veteran's 
claim, but did not find it in relative equipoise as the 
overwhelming weight of the evidence was against his claim.  
Thus, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   
 







ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, restoration of a 60 percent rating for 
chronic lumbar strain with degenerative disc disease is 
granted, effective from January 1, 1999.  

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

